DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered.
Claims 8, 9, 12, 14, 15, 18, 20, 22, and 34-55 are cancelled.
Claims 1-7, 10, 11, 13, 16, 17, 19, 21, and 23-33 are pending.  Claims 23-33 are withdrawn.
Claims 1-7, 10, 11, 13, 16, 17, 19, and 21 are examined on the merits.

Claim Objections
Claims 3, 4, and 17 are objected to because of the following informalities:  
Claims 3 and 17 are objected to because the word “the” before the recitation “isolated Actinobacteria bacteria” should be deleted.
Claim 4 is objected to because the word “the” before the recitation “isolated Bacteroides bacteria” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the composition or product combination" in line 2.  There is insufficient antecedent basis for this limitation, specifically the product combination, in the claim.  Parent claim 16 does not refer to a “product combination” and there is no prior recitation in claim 21 of a “product combination.”  Additionally, claim 21 is indefinite because it recites the embodiment of a composition that is formulated for rectal administration.  Parent claim 16 recites that the composition is formulated as an oral formulation, and thus it is confusing that claim 21 recites the embodiment of a composition that is formulated for rectal administration which is recited as an alternative to oral administration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10, 11, 13, 16, 17, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1-5:  Claim 1 recites a composition comprising isolated bacteria that comprises at least two of Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria.  As evidenced by Finegold (US 2012/0252775. Previously cited), species that are Actinobacteria bacteria and species that are Bacteroides bacteria are present in normal human gut flora.  In particular, description of normal human gut flora and relative abundances are provided in Tables 1-2 of Finegold (page 6, paragraph [0071]).  Table 2 of Finegold lists the nine most prevalent species in fecal flora, which includes four species of Bacteroides including Bacteroides thetaiotaomicron and Bacteroides fragilis, and Bifidobacterium adolescentis group.  B. thetaiotaomicron and B. fragilis are amongst the Bacteroides of instant claim 4, and Bifidobacterium adolescentis group reads on Actinobacteria bacteria, specifically meeting the limitation of instant claim 3.  Additionally, the instant specification recognizes that Bacteroides fragilis colonizes the human gut (page 54, paragraph [0132]).  
As evidenced by Sadowsky (WO 2012/122478. Previously cited), Tenericutes bacteria is present in the gut, intestine, or colon of a normal healthy adult human, and is a fecal microbe.  In particular, Sadowsky discloses compositions that include fecal microbes, wherein the term “fecal microbes” refers to microorganisms that are present in the gut, intestine, or colon, preferably colon, of a normal healthy adult human (page 9, lines 5-8).  The composition of the invention of Sadowsky may include prokaryotic bacteria that are members of at least 1 phylum, at least 2 phyla, at least 3 phyla, etc. (page 10, lines 7-10).  In one embodiment, the composition may include prokaryotic bacteria that are members of at least 1 class, at least 2 classes, at least 3 classes, etc. (page 10, lines 10-13).  Examples of the prokaryotic cells includes cells that are members of the phylum Tenericutes such as the class Mollicutes (page 9, line 21 through page 10, line 6).  See also page 6, lines 19-27.  Thus Tenericutes bacteria naturally occurs in normal human gut flora.  
Since Actinobacteria bacteria (Bifidobacterium adolescentis group), Bacteroides bacteria (B. thetaiotaomicron, B. fragilis), and Tenericutes bacteria each occur in normal human gut flora which is a naturally occurring source, then they are each naturally occurring products.
Claim 1 requires that the composition comprises no more than 104 cfu of Firmicutes bacteria.  A composition comprising Actinobacteria bacteria and/or Tenericutes and/or  Bacteroides bacteria and no other bacteria (including no Firmicutes bacteria) reads on a composition comprising no more than 104 cfu of Firmicutes bacteria, particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  As discussed above, each of Actinobacteria bacteria,  Bacteroides bacteria, and Tenericutes bacteria are naturally occurring products.  Such a composition (composition comprising at least two of Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria) is a nature-based composition since it comprises two or three naturally occurring products (two or three of the recited bacteria).  Additionally, the normal human gut flora comprises Clostridium ramosum, as evidenced by Table 2 of Finegold.  As evidenced by Henn (US 2014/0199281), Clostridium ramosum is Firmicutes bacteria (Table 1 on page 35).  Thus Firmicutes bacteria (e.g. C. ramosum) is a naturally occurring product.  When the claimed composition comprises Firmicutes bacteria, specifically at no more than 104 cfu, then it is a nature-based composition since it comprises multiple naturally occurring products (at least two of Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria; Firmicutes bacteria). 
Under Step 2A, Prong One of the analysis, the claimed nature-based composition is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  Independent claim 1 requires that the composition comprises no more than 104 cfu of Firmicutes bacteria and polyethylene glycol (PEG), and the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion.  Combining the Actinobacteria bacteria with Bacteroides bacteria or combining Actinobacteria bacteria, Bacteroides bacteria, and Tenericutes bacteria, in the absence of Firmicutes bacteria (or such that the Firmicutes bacteria is present at no more than 104 cfu) does not appear to markedly change any characteristic of the Actinobacteria bacteria, the Bacteroides bacteria, and the Tenericutes bacteria, because each of these bacteria would appear to continue to have the same properties in the combination as it had alone, in the presence of Firmicutes bacteria at no more than 104 cfu, or in the presence of Firmicutes bacteria (as occurring in normal human gut), absent a showing of evidence by Applicant.  
Providing the bacteria with an effective amount of PEG and at least in the form of a tablet, granule, powder, capsule, or solution, does not appear to markedly change any characteristic of the bacteria because each bacteria would appear to continue to have the same properties as they had alone (without an effective amount of PEG) or in those forms (tablet, granule, powder, capsule, solution), absent a showing of evidence by Applicant.  The specification lists PEG as a physiologically acceptable carrier (paragraph [0047]) – a physiologically acceptable carrier would not materially alter the bacteria.  Therefore, the specification as filed does not disclose that an effective amount of PEG alters in any way the natural functioning or properties of the claimed bacteria.  The Actinobacteria bacteria, Bacteroides bacteria, Tenericutes bacteria, and Firmicutes bacteria as each occurring in the normal human gut flora would have been in the fluids of the gut, and thus would each be in a solution.  This would indicate that formulating Actinobacteria bacteria, Bacteroides bacteria, and Tenericutes bacteria (and if present, Firmicutes at no more than 104 cfu) as an oral formulation in the form of a solution would not confer any markedly different characteristic on the bacteria as compared to their naturally occurring counterparts (as in the normal human gut flora).
Additionally, claims 1-5 require that the bacteria are isolated (defined in paragraph [0043] of the specification as having its customary and ordinary meaning as understood by one of skill in the art in view of the disclosure), but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as each found in nature (in the normal human gut flora).  Further still, independent claim 1 recites that the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.”  This is an intended use of the nature-based composition that does not materially alter the properties of the bacteria.  Moreover, the effect of the composition on one or more symptoms associated with Huntington’s disease or Rett syndrome is an inherent characteristic of the bacteria itself.  
Also, claim 1 requires that the composition comprises “effective amounts” of the isolated bacteria.  The amount of the bacteria would not confer markedly different characteristics on each of the bacteria; the bacteria would be expected to possess the same characteristics regardless of their amount.  
Thus the claimed composition does not have any markedly different characteristics from what occurs in nature and is a ‘product of nature’ exception.  Accordingly, claims 1-3, 4 (B. fragilis, B. thetaiotaomicron), and 5 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 1 recites that the composition comprises no more than 104 cfu of Firmicutes bacteria and an effective amount of PEG; the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion; the bacteria are isolated, the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome;” and the composition comprises an effective amount of the isolated bacteria.  These limitations are ‘additional elements’ of the claims other than the judicial exception.  The limitation of the composition comprising no more than 104 cfu of Firmicutes bacteria and an effective amount of PEG, the forms of the composition, the limitation that the bacteria are isolated, and the amount of the isolated bacteria, do not set forth a practical application of the composition.  The limitation that the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome” and that the composition is “formulated as an oral formulation” are directed to the intended use of the claimed bacteria.  The intended use does not integrate the claimed bacteria into a practical application since it does not require that the intended use is performed as the claims recite a composition rather than a process.  Accordingly, the additional elements recited in claims 1-5 do not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claims 1-5 are directed to a judicial exception (Step 2A: YES).
Claims 1-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the following limitations are the ‘additional elements’:  the composition comprises no more than 104 cfu of Firmicute bacteria and an effective amount of PEG; the bacteria are isolated; the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome;” the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion; and the composition comprises an effective amount of the isolated bacteria.  
Regarding the ‘additional element’ of the composition comprising an effective amount of PEG, prior to Applicant’s invention, the combination of pharmaceuticals with PEG was well-understood, routine, and conventional activity.  This is evidenced by Gullapalli (International Journal of Pharmaceutics. 2015. 496: 219-239. Previously cited) which teaches that PEG polymers are frequently employed as vehicles in oral and parenteral dosage forms (page 220, left column, first paragraph).  Gupta (Therapeutic Advances in Gastroenterology. March 2016.  9(2): 229-239. Previously cited) indicates that fecal microbiota transplantation was first known as therapy by Ge Hong in fourth-century China for the treatment of a variety of conditions including diarrhea, and that fecal microbiota transplantation was introduced to mainstream medicine in 1958 (page 230, left column, second paragraph).  Given the long history of fecal microbiota transplantation, then the therapeutic administration of fecal bacteria is well-understood, routine, and conventional activity.  Therefore, combining fecal bacteria (encompassing the claimed bacteria, as evidenced by Finegold and Sadowsky) with PEG is well-understood, routine, and conventional activity prior to and at the time of filing the application, as it incorporates well-understood, routine and conventional activities in the field of therapeutics.  
Regarding the ‘additional element’ of isolated bacteria and the combination of the bacteria while comprising no more than 104 cfu of Firmicutes bacteria (Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria as an ‘additional element’ to each other), the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology which would signify that compositions of individual bacteria of the normal human gut flora (including Actinobacteria bacteria, Tenericutes bacteria, Bacteroides bacteria, as evidenced by Finegold and Sadowsky) are well-understood, routine conventional activity.  
Regarding the ‘additional element’ of the composition being formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution or emulsion, the specification as filed indicates that these are forms of a conventional pharmaceutical preparation (paragraph [0047] of the published application).  Therefore, formulating the composition as claimed is well-understood, routine and conventional activity.
Regarding the ‘additional element’ of the composition as being “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome,” it is directed to an intended use and property inherently possessed by the claimed bacteria, and thus does not amount to significantly more than the judicial exception.  
Regarding the ‘additional element’ of the effective amount of the bacteria, the instant specification discloses that in some embodiments, the composition comprises an amount of bacteria sufficient to establish a colony in the gut of a human subject when administered in a standard manner for microbiome transplant, probiotic treatment or equivalent procedures (page 18, paragraph [0044]).  Thus an effective amount of the bacteria would appear to be any amount of bacteria that can establish a colony in the gut, including amounts of the bacteria that are known to exist in a normal human gut – thus this ‘additional element’ does not amount to significantly more than the judicial exception.  Moreover, the Examiner takes official notice that culturing of bacteria in nutrient broths is well-understood, routine, and conventional activity in the field of microbiology – thus various amounts of bacteria in culture, including amounts that read on an amount sufficient to establish a colony in the gut of a human subject when administered, is well-understood, routine, and conventional.
In sum, the ‘additional elements’ alone and in combination do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 1-4 are not eligible subject matter under 35 U.S.C. 101.  
Claims 6 and 7:  Claim 6 recites the composition of claim 1 wherein the isolated bacteria comprises bacteria that map to an OTU that maps to a bacterium selected from the group consisting of Mesoplasma entomophilum, Lactobacillus taiwanensis, Pediococcus argentincus, and Bifidobacterium choerinum.  A composition comprising any one of Mesoplasma entomophilum, Lactobacillus taiwanensis, Pediococcus argentincus, and Bifidobacterium choerinum reads on a bacteria that maps to an OTU that maps to a bacterium selected from the list as recited in claim 6, as well as reading on a bacteria comprising a 16S rRNA sequence of at least 100 nucleotides that is at least 97% identical to a reference 16S rRNA sequence of the OTU as recited in claim 7.  
As pointed out above, bacteria reading on Actinobacteria bacteria (Bifidobacterium adolescentis group), bacteria reading on Bacteroides bacteria (B. fragilis, B. thetaiotaomicron), and Tenericutes bacteria each occur naturally in normal human gut flora.  As evidenced by Lakhdari (Journal of Biomedicine and Biotechnology. 2011. 2011: 282356. 9 pages. Previously cited), Bifidobacterium choerinum occurs naturally in adult human gut.  In particular, Lakhdari discusses the commensal bacteria that populates the adult human gut (page 1, first paragraph).  Bifidobacterium choerinum is amongst the 49 commensal bacterial strains studied by Lakhdari (page 2, Section 2.2; Table 1 on page 3). 
Since Actinobacteria bacteria (Bifidobacterium adolescentis group), Bacteroides bacteria (B. thetaiotaomicron, B. fragilis), Tenericutes, and Bifidobacterium choerinum each occur in normal human gut flora which is a naturally occurring source, then they are each naturally occurring products.  Therefore, a composition comprising these bacteria (each naturally occurring products) is a nature-based composition.  
Under Step 2A, Prong One of the analysis, the claimed nature-based composition is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The ‘additional elements’ of claims 6 and 7 are the same ‘additional elements’ as set forth above with respect to parent claim 1:  the composition comprises no more than 104 cfu of Firmicute bacteria and an effective amount of PEG; the bacteria are isolated; the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome;” the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion; and the composition comprises an effective amount of the isolated bacteria.  It is for the same reasons as set forth above with respect to parent claim 1 that these ‘additional elements’ do no confer markedly different characteristics on the bacteria of claims 6 and 7.  Thus the composition of claims 6 and 7 does not have any markedly different characteristics from what occurs in nature and is a ‘product of nature’ exception.  Accordingly, claims 6 and 7 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The ‘additional elements’ of claims 6 and 7 are those discussed above with respect to parent claim 1.  For the same reasons as discussed above with respect to parent claim 1, these ‘additional elements’ do not integrate the judicial exception of claims 6 and 7 into a practical application (Step 2A, Prong Two: NO).  Thus claims 6 and 7 are directed to a judicial exception (Step 2A: YES).
Claims 6 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The ‘additional elements’ of claims 6 and 7 are those discussed above with respect to parent claim 1.  Therefore, for the same reasons as discussed with respect to parent claim 1, the ‘additional elements’ alone and in combination do not amount to significantly more than the judicial exception of claims 6 and 7 (Step 2B: NO).  As such, claims 6 and 7 are not eligible subject matter under 35 U.S.C. 101.  
Claim 13:  Claim 13 requires the further limitation that the isolated bacteria are in a single composition.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group), Bacteroides bacteria (B. fragilis, B. thetaiotaomicron), and Tenericutes bacteria occur in normal human gut and thus they naturally occur in a single composition in nature.  Providing these bacteria in a single composition without Firmicutes bacteria or in the presence of Firmicutes of no more than 104 cfu would not have conferred markedly different characteristics on each of these bacteria.  Therefore, claim 13 is rejected under 35 U.S.C. 101 on the same basis as parent claim 1.
Claims 10, 16, and 17:  These claims require that the composition comprises an antibiotic.  As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719. Previously cited), antibiotics can be naturally occurring and have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely used class of antibiotics (paragraph bridging pages 661 and 662).  Therefore, an antibiotic (e.g. penicillin) is a naturally occurring product, i.e. a product of nature.  As discussed above with respect to claim 1, Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria are each naturally occurring products, i.e. products of nature.  
Parent claim 1 (of claim 10) and independent claim 16 require that the composition comprises no more than 104 cfu of Firmicutes bacteria.  A composition comprising Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria and no other bacteria (including no Firmicutes bacteria), reads on a composition comprising no more than 104 cfu of Firmicutes bacteria, particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  In that case, a composition comprising Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria, and an antibiotic is a nature-based composition since it comprises multiple products of nature (each of the bacteria and antibiotic are products of nature).  Additionally, the normal human gut flora comprises Firmicutes bacteria, as evidenced by Table 2 of Finegold (Clostridium ramosum).  Thus Firmicutes bacteria is a naturally occurring product.  In the case where the claimed composition further comprises Firmicutes bacteria, specifically at no more than 104 cfu, it is a nature-based composition since it comprises multiple naturally occurring products – For claim 10:  at least two of Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria; Firmicutes bacteria; an antibiotic, for claims 16 and 17:  Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria; Firmicutes bacteria; and antibiotic. 
As such, the composition of claims 10, 16, and 17 is a nature-based composition.
Under Step 2A, Prong One of the analysis, the nature-based composition of claims 10, 16, and 17 is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The closest counterpart is the individual nature-based components of the combination of claims 10, 16, and 17.  With respect to claim 10, as pointed out above with respect to parent claim 1, combining the bacteria with each other (in the absence of Firmicutes, or in the presence of Firmicutes at no more than 104 cfu) would not appear to confer any markedly different characteristic on each of the bacteria.  Combining the Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria (and Firmicutes bacteria if present, at no more than 104 cfu) with an antibiotic (in particular, a naturally occurring antibiotic such as penicillin) does not appear to markedly change any characteristic of the Actinobacteria bacteria, the Tenericutes bacteria, the Bacteroides bacteria, or the Firmicutes bacteria because the claims do not require a specific concentration of the antibiotic that is sufficient to have any effect on these specific bacteria.  Claim 16 recites an effective amount of the antibiotic, but does not recite that the amount is an amount which has an effect on the Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria (and Firmicutes bacteria if present, at no more than 104 cfu) in the composition.  Also, the bacteria do not appear to markedly change any characteristic of the naturally occurring antibiotic.  
Parent claim 1 (of claim 10) and independent claim 16 require that the composition comprises an effective amount of polyethylene glycol (PEG).  Providing the bacteria and antibiotic with an effective amount of PEG does not appear to markedly change any characteristic of the bacteria or the antibiotic because each bacteria and the antibiotic would appear to continue to have the same properties as they had alone, absent a showing of evidence by Applicant.  The specification lists PEG as a physiologically acceptable carrier (paragraph [0047]) – a physiologically acceptable carrier would not materially alter the bacteria or the antibiotic.  Therefore, the specification as filed does not disclose that PEG alters in any way the natural functioning or properties of the claimed bacteria and the antibiotic (e.g. penicillin which is a product of nature).   
Additionally, the claims require that the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion.  Providing the bacteria and the antibiotic at least in the form of a tablet, granule, powder, capsule, or solution, does not appear to markedly change any characteristic of the bacteria or the antibiotic because each bacteria and the antibiotic would appear to continue to have the same properties in those forms (tablet, granule, powder, capsule, solution), absent a showing of evidence by Applicant.  The Actinobacteria bacteria, Bacteroides bacteria, Tenericutes bacteria, and Firmicutes bacteria as each occurring in the normal human gut flora would have been in the fluids occurring in the gut, and thus would each be in a solution.  This would indicate that formulating Actinobacteria bacteria, Bacteroides bacteria, and Tenericutes bacteria (and if present, Firmicutes at no more than 104 cfu) as an oral formulation in the form of a solution would not confer any markedly different characteristic on the bacteria as compared to their naturally occurring counterparts (as in the normal human gut flora).
Additionally, the claims require that the bacteria are isolated (defined in paragraph [0043] of the specification as having its customary and ordinary meaning as understood by one of skill in the art in view of the disclosure), but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as each found in nature (in the normal human gut flora).  Further still, parent claim 1 (of claim 10) and independent claim 16 recite that the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.”  This is an intended use of the nature-based composition that does not materially alter the properties of the bacteria or the antibiotic.  Moreover, the effect of the composition on one or more symptoms associated with Huntington’s disease or Rett syndrome is an inherent characteristic of the bacteria and/or the antibiotic itself.  
Also, the claims require the composition comprises “effective amounts” of the isolated bacteria, and claims 16 and 17 require an effective amount of the antibiotic.  The total amount of the bacteria would not confer markedly different characteristics on each of the bacteria or the antibiotic.  Providing the antibiotic in an effective amount does not speak to its effect on the bacteria in the composition, and thus does not confer markedly different characteristics on each of the bacteria of the composition of claims 16 and 17.
Thus the claimed composition does not have any markedly different characteristics from what occurs in nature and is a ‘product of nature’ exception.  Accordingly, claims 10, 16, and 17 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claims 10, 16, and 17 require the following ‘additional elements’ other than the naturally occurring products (the judicial exception):  the composition comprises no more than 104 cfu of Firmicutes bacteria and an effective amount of PEG; the bacteria are isolated; the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome;” the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion; the composition comprises an effective amount of the isolated bacteria.  Claims 16 and 17 further require an effective amount of the antibiotic, which is an ‘additional element.’  The limitation of the composition comprising no more than 104 cfu of Firmicutes bacteria and an effective amount of PEG, the forms of the composition, the limitation that the bacteria are isolated, the amount of the isolated bacteria, and the amount of the antibiotic (in the case of claims 16 and 17), do not set forth a practical application of the composition.  The limitation that the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome” and that the composition is “formulated as an oral formulation” are directed to the intended use of the claimed bacteria and antibiotic.  The intended use does not integrate the claimed bacteria and the antibiotic into a practical application since it does not require that the intended use is performed as the claims recite a composition rather than a process.  Accordingly, the additional elements of claims 10, 16, and 17 do not integrate the products of nature into a practical application (Step 2A, Prong Two: NO).  Thus claims 10, 16, and 17 are directed to a judicial exception (Step 2A: YES).
Claims 10, 16, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Regarding the ‘additional element’ that the bacteria is isolated,  the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Thus this additional element does not amount to significantly more than the judicial exception.  
Because the components (Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria; an antibiotic that is naturally occurring) do not occur together in nature as claimed, then each product is considered an ‘additional element’ to the other to determine whether their combination results in ‘significantly more’ than the products of nature.  As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719. Previously cited), naturally occurring antibiotics have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely used class of antibiotics (paragraph bridging pages 661 and 662).  Therefore, administration of naturally occurring antibiotics is well known, routine, conventional activity, which encompasses administration of the naturally occurring antibiotic to the human gut.  This signifies that the combination of an antibiotic with the bacteria of the human gut is well-known, routine, conventional activity, and thus their combination does not amount to significantly more than the judicial exception.  
Regarding the ‘additional element’ of the composition comprising an effective amount of PEG, prior to Applicant’s invention, the combination of pharmaceuticals with PEG was well-understood, routine, and conventional activity.  This is evidenced by Gullapalli (International Journal of Pharmaceutics. 2015. 496: 219-239. Previously cited) which teaches that PEG polymers are frequently employed as vehicles in oral and parenteral dosage forms (page 220, left column, first paragraph).  Gupta (Therapeutic Advances in Gastroenterology. March 2016.  9(2): 229-239. Previously cited) indicates that fecal microbiota transplantation was first known as therapy by Ge Hong in fourth-century China for the treatment of a variety of conditions including diarrhea, and that fecal microbiota transplantation was introduced to mainstream medicine in 1958 (page 230, left column, second paragraph).  Given the long history of fecal microbiota transplantation, then the therapeutic administration of fecal bacteria is well-understood, routine, and conventional activity.  Therefore, combining fecal bacteria (encompassing the claimed bacteria, as evidenced by Finegold) and antibiotic (e.g. penicillin which is a product of nature) with PEG is well-understood, routine, and conventional activity prior to and at the time of filing the application, as it incorporates well-understood, routine and conventional activities in the field of therapeutics.  
Regarding the ‘additional element’ of isolated bacteria and the combination of the bacteria while comprising no more than 104 cfu of Firmicutes bacteria (Actinobacteria bacteria and/or Tenericutes and/or Bacteroides bacteria as an ‘additional element’ to each other), the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology which would signify that compositions of individual bacteria of the normal human gut flora (including Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria) are well-understood, routine conventional activity.  
Regarding the ‘additional element’ of the composition being formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution or emulsion, the specification as filed indicates that these are forms of a conventional pharmaceutical preparation (paragraph [0047] of the published application).  Therefore, formulating the composition as claimed is well-understood, routine and conventional activity.
Regarding the ‘additional element’ of the composition as being “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome,” it is directed to an intended use and property inherently possessed by the claimed bacteria and antibiotic, and thus does not amount to significantly more than the judicial exceptions.  
Regarding the ‘additional element’ of the effective amount of the bacteria, the instant specification discloses that in some embodiments, the composition comprises an amount of bacteria sufficient to establish a colony in the gut of a human subject when administered in a standard manner for microbiome transplant, probiotic treatment or equivalent procedures (page 18, paragraph [0044]).  Thus an effective amount of the bacteria would appear to be any amount of bacteria that can establish a colony in the gut, including amounts of the bacteria that are known to exist in a normal human gut – thus this ‘additional element’ does not amount to significantly more than the judicial exception.  Moreover, the Examiner takes official notice that culturing of bacteria in nutrient broths is well-understood, routine, and conventional activity in the field of microbiology – thus various amounts of bacteria in culture, including amounts that read on an amount sufficient to establish a colony in the gut of a human subject when administered, is well-understood, routine, and conventional.
In sum, the ‘additional elements’ alone and in combination do not amount to significantly more than the judicial exceptions (Step 2B: NO).  As such, claims 10, 16, and 17 are not eligible subject matter under 35 U.S.C. 101.  
Claim 21:  Claim 21 recites that the composition or product combination is formulated for oral or rectal administration.  This is an ‘additional element’ to the judicial exception.  This is addressed above with respect to parent claim 16 in which the composition is formulated as an oral formulation; this reads on the composition formulated for oral administration.  Therefore, claim 21 is rejected under 35 U.S.C. 101 on the same basis as claim 16.
Claims 11 and 19:  Claims 11 and 19 require that the composition comprises an antibiotic comprising rifaximin.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group), Tenericutes bacteria, and Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur in normal human gut.  Firmicutes bacteria also occurs in normal human gut (see discussion above).  Thus each of the bacteria (including Firmicutes bacteria, if present) is a naturally occurring product.  
Parent claims 1 (of claim 11) and 16 (of claim 19) require that the composition comprises no more than 104 cfu of Firmicutes bacteria.  A composition comprising Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria and no other bacteria (including no Firmicutes bacteria), reads on a composition comprising no more than 104 cfu of Firmicutes bacteria, particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  In that case, a composition comprising Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria is a nature-based composition since it comprises multiple products of nature (each of the bacteria are products of nature).  Additionally, the normal human gut flora comprises Firmicutes bacteria, as evidenced by Table 2 of Finegold (Clostridium ramosum).  Thus Firmicutes bacteria is a naturally occurring product.  In the case where the claimed composition further comprises Firmicutes bacteria, specifically at no more than 104 cfu, it is a nature-based composition since it comprises multiple naturally occurring products – For claim 11:  at least two of Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria; and Firmicutes bacteria, for claim 19:  Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria; and Firmicutes bacteria. 
As such, claims 11 and 19 recite a nature-based composition.
Under Step 2A, Prong One of the analysis, the nature-based composition of claims 11 and 19 is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The closest counterpart is the individual nature-based components of claims 11 and 19.  With respect to claim 11, as pointed out above with respect to parent claim 1, combining the bacteria with each other (in the absence of Firmicutes, or in the presence of Firmicutes at no more than 104 cfu) would not appear to confer any markedly different characteristic on each of the bacteria.  Combining the Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria (and Firmicutes bacteria if present, at no more than 104 cfu) with an antibiotic (rifaximin) does not appear to markedly change any characteristic of the Actinobacteria bacteria, the Tenericutes bacteria, the Bacteroides bacteria, or the Firmicutes bacteria because the claims do not require a specific concentration of the antibiotic that is sufficient to have any effect on these specific bacteria.  With respect to claim 19, parent claim 16 recites an effective amount of the antibiotic, but does not recite that the amount is an amount which has an effect on the Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria (and Firmicutes bacteria if present, at no more than 104 cfu) in the composition.  
Parent claims 1 (of claim 11) and 16 (of claim 19) require that the composition comprises an effective amount of polyethylene glycol (PEG).  Providing the bacteria with PEG does not appear to markedly change any characteristic of the bacteria because each bacteria would appear to continue to have the same properties as they had alone, absent a showing of evidence by Applicant.  The specification lists PEG as a physiologically acceptable carrier (paragraph [0047]) – a physiologically acceptable carrier would not materially alter the bacteria.  Therefore, the specification as filed does not disclose that PEG alters in any way the natural functioning or properties of the claimed bacteria.  
Additionally, the claims require that the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion.  Providing the bacteria at least in the form of a tablet, granule, powder, capsule, or solution, does not appear to markedly change any characteristic of the bacteria because each bacteria would appear to continue to have the same properties in those forms (tablet, granule, powder, capsule, solution), absent a showing of evidence by Applicant.  The Actinobacteria bacteria, Bacteroides bacteria, Tenericutes bacteria, and Firmicutes bacteria as each occurring in the normal human gut flora would have been in the fluids of the gut, and thus would each be in a solution.  This would indicate that formulating Actinobacteria bacteria, Bacteroides bacteria, and Tenericutes bacteria (and if present, Firmicutes at no more than 104 cfu) as an oral formulation in the form of a solution would not confer any markedly different characteristic on the bacteria as compared to their naturally occurring counterparts (as in the normal human gut flora).
Additionally, parent claims 1 (of claim 11) and 16 (of claim 19) require that the bacteria are isolated (defined in paragraph [0043] of the specification as having its customary and ordinary meaning as understood by one of skill in the art in view of the disclosure), but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as found in nature (in the normal human gut flora).  Further still, parent claims 1 and 16 recite that the composition is “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.”  This is an intended use of the nature-based composition that does not materially alter the properties of the bacteria.  Moreover, the effect of the composition on one or more symptoms associated with Huntington’s disease or Rett syndrome is an inherent characteristic of the bacteria itself.  
Also, the claims require the composition comprises “effective amounts” of the isolated bacteria, and parent claim 16 (of claim 19) requires an effective amount of the antibiotic.  The total amount of the bacteria would not confer markedly different characteristics on each of the bacteria or the antibiotic.  Providing the antibiotic in an effective amount does not speak to its effect on the bacteria in the composition, and thus does not confer markedly different characteristics on each of the bacteria of the composition of claim 19.
Thus the claimed composition does not have any markedly different characteristics from what occurs in nature and accordingly claims 11 and 19 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  See parent claims 10 and 16 for the analysis under Step 2A, Prong Two.  Additionally, claims 11 and 19 require that the composition comprises an antibiotic comprising rifaximin, but this limitation does not refer to a practical application of the bacteria.  Therefore, there is no integration of the judicial exception  (Step 2A, Prong Two: NO).  Thus claims 11 and 19 are directed to a judicial exception (Step 2A: YES).
Claims 11 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, which is an ‘additional element’ to the judicial exception.  However, the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Thus this additional element does not amount to significantly more than the judicial exception.  See also the analysis under Step 2B for parent claims 10 and 16, incorporated by claims 11 and 19, respectively.  
The non-naturally occurring component of the claims other than PEG (see analysis for parent claims 10 and 16), the antibiotic comprising rifaximin, is an ‘additional element’ to the naturally occurring products (Actinobacteria bacteria and/or Tenericutes bacteria and/or Bacteroides bacteria).  As evidenced by Bajaj (Hepatology. 2010. 52(4): 1484-1488. Previously cited), rifaximin is widely used for treating hepatic encephalopathy (HE) by reducing ammonia production from the gut (page 1484, right column, second paragraph).  Therefore, administration of rifaximin is well known, routine, conventional activity, which encompasses administration of rifaximin to the human gut.  This signifies that the combination of rifaximin with the bacteria of the human gut is well-known, routine, conventional activity, and thus their combination does not amount to significantly more than the judicial exception.  Therefore, the additional elements recited in claims 11 and 19 do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 11 and 19 are not eligible subject matter under 35 U.S.C. 101.  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 13, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold (US 2012/0252775. Previously cited) in view of Hsiao (US 2014/0065132. Previously cited), and in light of Henn (US 2014/0199281).
Finegold discloses probiotic therapy which is intended to mean the administration of organisms and substances which help to improve the environment of the intestinal tract by inhibiting the disproportional growth of bacteria which produce toxins in the intestinal tract (page 5, paragraph [0069]).  The probiotic therapy of Finegold is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the gut, preferably in the general proportion in which they are found in healthy humans (page 6, paragraph [0071]).  
Description of normal human gut flora and relative abundances are provided in Tables 1-2 of Finegold (page 6, paragraph [0071]).  Table 2 lists the nine most prevalent species in fecal flora, which includes four species of Bacteroides including Bacteroides fragilis, and Bifidobacterium adolescentis group.  B. fragilis is the elected species of Bacteroides of instant claim 4, and Bifidobacterium adolescentis group reads on Actinobacteria bacteria, specifically meeting the limitation of instant claim 3.  Finegold states that a suitable probiotic mixture is composed of at least one, preferably at least three, more preferably a larger number, of the species listed in Table 2 and others in about the proportions normally in the colon (see list in the “Mean Count/gm” column) (page 6, paragraph [0072]).  It is obvious that this encompasses the embodiment of the probiotic mixture composed of Bacteroides (including the embodiment in which the Bacteroides is B. fragilis) and/or Bifidobacterium adolescentis group.  Therefore, Finegold renders obvious a probiotic mixture that reads on a composition comprising isolated bacteria that comprise Actinobacteria bacteria (B. adolescentis group) and Bacteroides bacteria (B. fragilis), thereby being comparable to instant claims 1 and 16.  Since the probiotic mixture of Finegold can be composed of only one of the species in Table 2, then Finegold renders a probiotic mixture comprising isolated Actinobacteria bacteria (B. adolescentis group) or isolated Bacteroides bacteria (B. fragilis), which is comparable to instant claim 16.
Finegold teaches that their invention relates to a method for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Their method includes treating a gastrointestinal or neurological disorder by a therapy regimen to repopulate the gastrointestinal tract with normal flora (page 1, paragraph [0010]) – the probiotic mixtures of Finegold discussed above (starting on page 5, paragraph [0069]) are directed to that embodiment of the Finegold invention.  Finegold teaches that the disorders that can be treated by their method include Rhett’s syndrome (page 1, paragraph [0007]).  Therefore, the probiotic mixtures of Finegold are for the treatment of Rhett’s syndrome, i.e. Rett syndrome.  As such, the probiotic mixtures rendered obvious by Finegold (a composition comprising isolated Actinobacteria bacteria (B. adolescentis group) and/or isolated Bacteroides bacteria (B. fragilis)) read on a composition for ameliorating one or more symptoms associated with Rett syndrome, reading on an intended use of instant claims 1 and 16 (lines 1-2 of the claims).  Since their composition is used for treating Rett syndrome wherein the bacteria are the active ingredients, then the bacteria in the probiotic mixture of Finegold are in an ‘effective amount.’  

Finegold differs from the claimed invention in that Finegold does not expressly disclose that their probiotic mixture (in particular, the probiotic mixture comprising an effective amount of isolated B. adolescentis group and/or B. fragilis, rendered obvious above) comprises no more than 104 cfu of Firmicutes bacteria, comprises polyethylene glycol (PEG), and that the probiotic mixture is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion.
Regarding the claimed limitation of ‘no more than 104 cfu of Firmicutes bacteria,’ Table 2 of Finegold lists Clostridium ramosum amongst the most prevalent species in fecal flora.  As evidenced by Henn, Clostridium ramosum is a Firmicutes bacteria (Table 1 on page 35).  In only including B. adolescentis group and/or B. fragilis in the probiotic mixture of Finegold, then the probiotic mixture does not include other bacteria, nor does it include the other bacteria of Table 2 of Finegold.  A composition comprising no Firmicutes reads on a composition comprising ‘no more than 104 cfu of Firmicutes bacteria,’ particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).
Alternatively, it would have been obvious to have included Clostridium ramosum (reading on Firmicutes bacteria) as listed in Table 2 of Finegold in the probiotic mixture rendered obvious by Finegold comprising B. adolescentis group and/or B. fragilis since Finegold teaches that their probiotic mixture is composed of preferably at least three of the species listed in Table 2 which includes B. adolescentis group, B. fragilis, and C. ramosum (paragraph [0072]).  Thus Finegold renders obvious a probiotic mixture comprising a Firmicutes bacteria (C. ramosum) together with both or either of isolated Actinobacteria bacteria (B. adolescentis group) or isolated Bacteroides bacteria (B. fragilis).  Finegold teaches including at least one, preferably at least three, of the species of Table 2 in the probiotic mixture in about the proportions found normally in the colon, citing the list in the “Mean Count/gm” column of the table (paragraph [0072]).  Finegold also teaches that the dosage (cfu of each bacterium) is preferably at least the number found in the mean count/gram (paragraph [0073]).  However, the dosages of Table 2 of Finegold are in terms of cfu per gram, rather than total cfu in a composition.  Moreover, the dosages of Table 2 are preferences and thus Finegold is not limited to them.  Before the effective filing date of the claimed invention, it would have been a matter of routine experimentation to have modified the amount of C. ramosum in the probiotic mixture rendered obvious by Finegold since the amount would have been critical to the probiotic (health beneficial) effect of the C. ramosum, including an amount of no more than 104 cfu.  Therefore, Finegold also render the embodiment of a probiotic mixture comprising Firmicutes bacteria (C. ramosum) in an amount of no more than 104 cfu, together with both or either of isolated Actinobacteria bacteria (B. adolescentis group) or isolated Bacteroides bacteria (B. fragilis).

Regarding the claimed limitations of PEG and an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion:
Hsiao discloses compositions, systems, and methods for treating subjects suffering from anxiety, autism spectrum disorder (ASD), or a pathological condition with one or more of the symptoms of ASD (abstract).  Non-limiting examples of ASD include Rett’s disorder (Rett syndrome) (paragraph [0075]).  The method includes adjusting the composition of gut microbiota of the subject, and in some embodiments the composition comprises Bacteroides bacteria that can be B. fragilis (paragraphs [0023]-[0024]; paragraph [0077]).  In some embodiments, adjusting the composition of gut microbiota of the subject comprises fecal transplantation (paragraph [0025]).  Fecal transplantation can include a process of transplantation of fecal bacteria from a healthy donor (paragraph [0076]).  The composition comprising bacteria can be administered to the subject via various routes, including oral administration and rectum administration (paragraph [0077]).  
For the invention, Hsiao teaches the use of pharmaceutically acceptable carriers which are nontoxic to the cell or mammal being exposed thereto at the dosages and concentrations employed (paragraph [0056]).  Pharmaceutically acceptable carriers can be, but not limited to, organic or inorganic, solid or liquid excipients which are suitable for the selected mode of application such as oral application or injection, and administered in the form of a conventional pharmaceutical preparation (paragraph [0056]).  Forms of a conventional pharmaceutical preparation include a solid such as tablets, granules, powders, and capsules; and a liquid such as solutions, emulsions, suspensions, and the like (paragraph [0056]).  Additionally, the physiologically acceptable carrier may comprise one or more of a list of ingredients that includes polyethylene glycol (PEG) (paragraph [0056]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included PEG in the probiotic mixture rendered obvious by Finegold (in particular, the probiotic mixture comprising B. adolescentis group and/or B. fragilis rendered obvious above, lacking C. ramosum or further comprising C. ramosum at no more than 104 cfu), and prepared the resulting composition in the form of a conventional pharmaceutical preparation selected from a tablet, granule, powder, capsule, solution, and emulsion, for oral administration (thus as an oral formulation).  One of ordinary skill in the art would have been motivated to do this since PEG is a known pharmaceutically acceptable carrier and the forms (tablet, granule, etc.) are conventional pharmaceutical preparation forms that are suitable for a composition of bacteria, including Bacteroides fragilis and fecal bacteria, that is administered to a subject for treatment of autism spectrum disorder and Rett’s syndrome (as disclosed in Hsiao) which speaks to the invention of Finegold which is disclosed for treating autism and Rett’s syndrome (abstract and paragraph [0007] of Finegold).  Additionally, one of ordinary skill in the art would have been motivated to provide the composition rendered obvious by Finegold and Hsiao as an oral formulation (e.g. tablet) since Finegold discloses that it is preferred that the probiotic is administered orally (page 6, paragraph [0075]).  There would have been a reasonable expectation of obtaining a probiotic mixture that is suitable for administration of the bacteria to a subject by including PEG and formulating the resulting composition in the forms discussed above (tablet, granule, etc.) since Hsiao discloses PEG as a pharmaceutically acceptable carrier that is nontoxic to cells and mammals and is suitable for various modes of administration to a subject, and since Hsiao teaches these forms as conventional pharmaceutical preparation forms suitable for a composition of bacteria.
Instant claim 1 recites the intended use of “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.”  It is noted that this intended use is also recited in independent instant claim 16.  As explained above, Finegold teaches that their invention is for treating Rett’s syndrome (paragraph [0007]), thereby reading on the intended use limitation of instant claim 1.  Nevertheless, even if Finegold did not disclose that their probiotic mixtures are for the claimed intended use, since Finegold in view of Hsiao renders obvious a composition comprising the claimed bacteria and PEG, then it follows that the composition would have necessarily been suitable for the claimed intended use.  Furthermore, the bacteria of the probiotic mixture rendered obvious by Finegold in view of Hsiao necessarily has the claimed property of ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.  As stated in MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’”  
As such, Finegold in view of Hsiao renders obvious instant claims 1-3, 4 (elected species B. fragilis), 13, and 21.
Regarding instant claims 10, 16, and 17, Finegold also teaches that their probiotic therapy can be used in conjunction with antimicrobials used to treat infections in otherwise normal patients (i.e. before the onset of a neurological disorder) in order to prevent or reduce the risk of the occurrence of a neurological disorder (page 6, paragraph [0075]).  Alternatively, the probiotic therapy can be used in conjunction with antimicrobials being used to eliminate or inhibit the abnormal microorganism(s) in a patient’s gastrointestinal tract, and to promote the re-emergence of normal gut flora and proportions/balance (page 6, paragraph [0075]).  Additionally, when Finegold discusses their invention in general, they teach that their treatment involves antibiotics and repopulating the gastrointestinal tract with normal flora (page 1, paragraph [0003]).  Therefore, it would have been obvious to have included an antibiotic in the probiotic mixture composed of Bacteroides (B. fragilis) and/or Bifidobacterium adolescentis group rendered obvious by Finegold in view of Hsiao since Finegold teaches that their probiotic therapy can be used in conjunction with antimicrobials (which encompasses antibiotics), and since Finegold teaches that their invention involves antibiotics.  Since the antibiotic is an active ingredient for the balance of the gut flora which is critical for the invention Finegold, then it is in an “effective amount” in the composition.  There would have been a reasonable expectation of success in combining an antibiotic and the probiotic mixture since Finegold teaches that the probiotic therapy can be used in conjunction with antimicrobials.  As such, instant claims 10, 16 (Actinobacteria bacteria and/or Bacteroides bacteria), and 17 are rendered obvious.
A holding of obviousness is clearly required.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finegold, Hsiao, and Henn as applied to claims 1-4, 10, 13, 16, 17, and 21 above, and further in view of Sadowsky (WO 2012/122478. Previously cited), and in light of Hendriksen (US 2010/0285175. Previously cited) and Breton (US 2006/0073161. Previously cited).
As discussed above, Finegold in view of Hsiao (in light of Henn, cited as evidence) renders obvious claims 1-4, 10, 13, 16, 17, and 21.  The references differ from claim 5 in that they do not disclose a composition comprising Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria.  Instead, they render obvious a composition which comprises Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis).  
As pointed out above, the invention of Finegold is for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Disorders that can be treated by the invention of Finegold include Rhett’s syndrome as well as multiple sclerosis, obesity, chronic fatigue syndrome, and inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]).  Finegold points out that the preferred therapy, alone or in conjunction with one or more therapies discussed in Finegold, is probiotic therapy (page 5, paragraph [0069]).  As discussed above, Finegold discloses that their probiotic therapy is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the human gut (page 6, paragraph [0071]).  Table 2 of Finegold lists the most prevalent species in normal human gut flora, including Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (including B. fragilis).  
Sadowsky discloses compositions that include fecal microbes, wherein the term “fecal microbes” refers to microorganisms that are present in the gut, intestine, or colon, preferably colon, of a normal healthy adult human (page 9, lines 5-8).  The composition of the invention of Sadowsky may include prokaryotic bacteria that are members of at least 1 phylum, at least 2 phyla, at least 3 phyla, etc. (page 10, lines 7-10).  In one embodiment, the composition may include prokaryotic bacteria that are members of at least 1 class, at least 2 classes, at least 3 classes, etc. (page 10, lines 10-13).  Examples of the prokaryotic cells includes cells that are members of the class Actinobacteria such as the family Bifidobacteriaceae, members of the phylum Bacteroidetes such as class Bacteroidia and/or such as family Bacteroidaceae, and members of the phylum Tenericutes such as the class Mollicutes (page 9, line 21 through page 10, line 6).  See also page 6, lines 19-27.  Sadowsky also teaches a method for treating a subject comprising administering to a subject in need thereof an effective amount of the composition (claim 31 of Sadowsky in combination with claims 1-3 of Sadowsky).  Diseases that are treated by the invention of Sadowsky include inflammatory bowel disease, ulcerative colitis, Crohn’s disease, obesity, multiple sclerosis, chronic fatigue syndrome, and neurodegenerative disorders (page 19, line 29 through page 20, line 14).
Before the effective filing date of the claimed invention, it would have been obvious to have included bacteria of the phylum Tenericutes in an effective amount for a health benefit in the probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group and PEG (in the absence of Firmicutes; or further comprising Firmicutes at no more than 104 cfu) rendered obvious by Finegold in view of Hsiao (in light of Henn).  One of ordinary skill in the art would have been motivated to include Tenericutes bacteria in an effective amount for a health benefit in the probiotic mixture rendered obvious by Finegold, Hsiao, and Henn since Tenericutes bacteria is a fecal microbe that is present in the gut, intestine, or colon of a normal healthy adult human (as taught in Sadowsky) and thus is a normal, benign inhabitant of normal, healthy human gut which Finegold sought for inclusion in their probiotic therapy (page 6, paragraph [0071]).  Additionally, one of ordinary skill in the art would have been motivated to have included Tenericutes bacteria in an amount for a health benefit in the probiotic mixture of Finegold, Hsiao, and Henn since Sadowsky teaches including Tenericutes bacteria in a composition comparable to the composition of Finegold that is used for the same purpose.  In particular, the composition of Sadowsky comprises human fecal microbes, like the probiotic mixture of Finegold.  Also, the composition of Sadowsky can comprise Actinobacteria bacteria such as bacteria of the family Bifidobacteriaceae, which encompasses Bifidobacterium bacteria (as evidenced by paragraph [0165] of Hendriksen), and Bacteroidetes bacteria such as bacteria of the family Bacteroidaceae, which encompasses Bacteroides bacteria (as evidenced by paragraph [0005] of Breton); thus the composition of Sadowsky is comparable to the probiotic mixture of Finegold in that they may comprise bacteria belonging to the same families (Bifidobacteriaceae, Bacteroidaceae).  Both the compositions of Sadowsky and Finegold are used for treating the same diseases (inflammatory bowel disease, ulcerative colitis, Crohn’s disease, obesity, multiple sclerosis, chronic fatigue syndrome, neurological disorder).  Given that the composition of Sadowsky comprises fecal bacteria which encompasses the fecal bacteria of the composition of Finegold in view of Hsiao (in light of Henn) and the composition of Sadowsky is used for the same purpose as the composition of Finegold in view of Hsiao (in light of Henn), then it would have been obvious to have combined the Tenericutes bacteria in an amount taught by Sadowsky as suitable bacteria for practicing their invention with the composition of Finegold in view of Hsiao (in light of Henn) for the predicable result of obtaining a composition that is suitable for treating diseases (e.g. inflammatory bowel disease, ulcerative colitis, Crohn’s disease, obesity, multiple sclerosis, chronic fatigue syndrome, neurological disorders such as Rett syndrome).  In including Tenericutes bacteria in an effective amount for a health benefit, then it reads on including an ‘effective amount’ of the bacteria.  Therefore, Finegold, Hsiao, and Henn in further view of Sadowsky renders obvious instant claim 5.
A holding of obviousness is clearly required.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold, Hsiao, and Henn as applied to claims 1-4, 10, 13, 16, 17, and 21 above, and further in view of Lakhdari (Journal of Biomedicine and Biotechnology. 2011. 2011: 282356. 9 pages. Previously cited).
As discussed above, Finegold in view of Hsiao (in light of Henn, cited as evidence) renders obvious claims 1-4, 10, 13, 16, 17, and 21 above.  The references differ from claim 6 in that they do not expressly disclose that the bacteria of the probiotic mixture comprises bacteria that map to an OTU that maps to Bifidobacterium choerinum (elected species).  Further still, the references differ from claim 7 in that they do not expressly disclose that the bacteria map to an OTU when the bacteria comprise a 16S rRNA sequence of at least 100 nucleotides that is at least 97% identical to a reference 16S rRNA sequence of the OTU.
As discussed above, Finegold discloses that their probiotic therapy is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the human gut (page 6, paragraph [0071]).  Table 2 of Finegold lists the most prevalent species in normal human gut flora, including Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (including B. fragilis).  
Lakhdari discusses the commensal bacteria that populates the adult human gut (page 1, first paragraph).  Bifidobacterium choerinum is amongst the 49 commensal bacterial strains studied by Lakhdari (page 2, Section 2.2; Table 1 on page 3). 
Before the effective filing date of the claimed invention, it would have been obvious to have included Bifidobacterium choerinum in an amount normally found in the human gut (reading on an ‘effective amount’) in the probiotic mixture composed of Bacteroides (B. fragilis) and/or Bifidobacterium adolescentis group and PEG (in the absence of Firmicutes bacteria; or further comprising Firmicutes bacteria at no more than 104 cfu) rendered obvious by Finegold and Hsiao (in light of Henn).  One of ordinary skill in the art would have been motivated to include Bifidobacterium choerinum in an amount normally found in the human gut in the probiotic mixture rendered obvious by Finegold, Hsiao, and Henn since Bifidobacterium choerinum is commensal bacteria that populates the adult human gut (as taught in Lakhdari) and thus is a normal, benign inhabitant of normal, healthy human gut which Finegold sought for inclusion in their probiotic therapy (page 6, paragraph [0071]); the amount would have been obvious since Finegold teaches including the bacteria in an amount found normally in the colon (paragraph [0072]).  Bifidobacterium choerinum reads on bacteria that map to an OTU that maps to Bifidobacterium choerinum.  Moreover, Bifidobacterium choerinum has the 16S rRNA of Bifidobacterium choerinum, and thus it comprises a 16S rRNA sequence of at least 100 nucleotides that is 100% identical (reading on ‘at least 97% identical’) to a reference 16S rRNA sequence of the OTU.  Therefore, Finegold, Hsiao, and Henn in further view of Lakhdari renders obvious instant claims 6 and 7.
A holding of obviousness is clearly required.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold, Hsiao, and Henn as applied to claims 1-4, 10, 13, 16, 17, and 21 above, and further in view of Trachtman (WO 2015/047941. Previously cited).
As discussed above, Finegold in view of Hsiao (in light of Henn, cited as evidence) renders obvious claims 1-4, 10, 13, 16, 17, and 21 above.  To repeat, Finegold teaches that their probiotic therapy can be used in conjunction with antimicrobials being used to eliminate or inhibit the abnormal microorganism(s) in a patient’s gastrointestinal tract (page 6, paragraph [0075]).  Though Finegold in view of Hsiao (in light of Henn) renders obvious claims 10 and 16 (composition comprising an antibiotic), they differ from claims 11 and 19 in that they do not expressly disclose that the antibiotic comprises rifaximin.  
As pointed out above, the invention of Finegold is for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Disorders that can be treated by the invention of Finegold include Rhett’s syndrome (i.e. Rett syndrome) as well as inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]).  Finegold points out that a preferred therapy, alone or in conjunction with one or more therapies discussed in Finegold, is probiotic therapy (page 5, paragraph [0069]).  
Trachtman discloses methods and compositions for treating inflammatory bowel disease (including ulcerative colitis and Crohn’s disease), irritable bowel syndrome, and traveler’s diarrhea involving the use of targeted antibiotics in combination with probiotic formulations (abstract; page 9, paragraph [0041]).  The antibiotics and probiotics may be combined in a unitary dosage form (e.g., a capsule) to improve patient compliance with the treatment protocols (page 5, paragraph [0015]).  The dosage form comprises (i) a delayed-release or immediate-release component comprising an amount of antibiotic (including rifaximin) effective to reduce colonization of or eradicate pathogenic bacteria in the gastrointestinal tract; and (ii) an immediate-release or delayed-release component comprising a probiotic formulation in an amount effective to restore normal microflora colonies in the gut (page 5, paragraphs [0015]-[0017]).  In one embodiment, the antibiotic component comprises rifaximin (page 15, paragraph [0060]).
Additionally, Trachtman teaches that the rifaximin and probiotic mixture are present in a single dosage form, though it is also possible that the rifaximin is included in a separate dosage form and the probiotic mixture is present in a separate dosage form (page 24, paragraph [0087]).  Because the antibiotic may kill probiotic cells, care should be taken when formulating these components to physically separate them in the dosage form (page 26, paragraph [0097]).  For example, the antibiotic component(s) may be included individually or collectively in one set of microcapsules and the probiotic component may be included in another set of microcapsules (page 26, paragraph [0097]).  The microcapsules may be included, in admixture or otherwise, in a capsule (page 26, paragraph [0097]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included rifaximin as the antibiotic in the probiotic mixture rendered obvious by Finegold in view of Hsiao (in light of Henn) comprising Bacteroides (B. fragilis) bacteria and/or Bifidobacterium adolescentis group bacteria, an antibiotic, and PEG.  One of ordinary skill in the art would have been motivated to do this because rifaximin is taught in Trachtman to be a suitable antibiotic for inclusion in a composition comprising probiotics that is administered for the same purposes as taught by Finegold of treating diseases including inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]), and rifaximin is an antibiotic that reduces colonization of or eradicates pathogenic bacteria in the gastrointestinal tract (paragraph [0016] of Trachtman) and thus serves as an antimicrobial useful for eliminating or inhibiting abnormal microorganism(s) in a patient’s gastrointestinal tract as sought by Finegold (page 6, paragraph [0075]).    
In including rifaximin as the antibiotic in an amount reading on an ‘effective amount’ of the probiotic mixture rendered obvious by Finegold, Hsiao, and Henn, it would have been obvious to have provided the rifaximin and the bacteria of the probiotic mixture in a single dosage form wherein the rifaximin and the bacteria are physically separate in the dosage form, specifically in separate microcapsules in a capsule, as taught by Trachtman.  One of ordinary skill in the art would have been motivated to do this since physically separating the rifaximin and the probiotic mixture from each other would have been sought since Trachtman points out that the antibiotic (e.g. rifaximin) may kill the probiotic cells of probiotic-containing composition (page 26, paragraph [0097]), with their physical separation taking this into account.  
There would have been a reasonable expectation of obtaining a probiotic mixture suitable for treating diseases as sought by Finegold by including rifaximin as the antibiotic in an amount reading on an ‘effective amount,’ and providing the bacteria and rifaximin in separate microcapsules in a capsule, since Trachtman teaches that rifaximin and probiotics (which the bacteria of the probiotic mixture of Finegold are directed to) can be provided as such in a composition that is for the same purpose of treating diseases (inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease) as sought for the composition of Finegold.  Therefore, Finegold and Hsiao in further view of Trachtman renders obvious instant claims 11 and 19.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed July 19, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 U.S.C. 101 is made in view of the amendment.  Applicant asserts that a natural phenomenon does not include the components (the bacteria) in an effective amount.  However, in performing the analysis for determining subject matter eligibility in the new ground of rejection, the ‘additional element’ of an effective amount of the bacteria is not enough to differentiate the claimed invention from natural phenomenon.  First, the recitation of an ‘effective amount’ does not confer markedly different characteristics on the bacteria – the bacteria possess the same properties as their naturally occurring counterparts, regardless of their amounts.  The recitation of an ‘effective amount’ also does not integrate the judicial exception (bacteria which are each naturally occurring products) into a practical application.  As to the analysis under Step 2B with respect to the ‘effective amount’ of the bacteria, the instant specification discloses that in some embodiments, the composition comprises an amount of bacteria sufficient to establish a colony in the gut of a human subject when administered in a standard manner for microbiome transplant, probiotic treatment or equivalent procedures (page 18, paragraph [0044]).  Thus an effective amount of the bacteria would appear to be any amount of bacteria that can establish a colony in the gut, including amounts of the bacteria that are known to exist in a normal human gut – thus this ‘additional element’ does not amount to significantly more than the judicial exception.  Moreover, culturing of bacteria in nutrient broths is well-understood, routine, and conventional activity in the field of microbiology – thus various amounts of bacteria in culture, including amounts that read on an amount sufficient to establish a colony in the gut of a human subject when administered, is well-understood, routine, and conventional.  As such, Applicant’s argument with respect to the “effective amounts thereof” of the bacteria is unpersuasive.
Applicant further argues that the claims also recite a synthetic component (PEG) which is not found in nature, and thus the composition as a whole cannot be found in nature.  However, PEG is considered an ‘additional element’ other than the judicial exception (the product of nature).  As explained in the rejection, PEG does not confer any markedly different characteristic on the products of nature (each bacteria), does not integrate the judicial exception (the products of nature, which are each bacteria) into a practical application, and does not amount to significantly more than the judicial exception (combining PEG with pharmaceuticals, which encompass fecal bacteria, is well-understood, routine and conventional activity).  
Applicant also points out that the claims have been amended to recite that the composition “is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution, or emulsion.”  Applicant asserts that such a formulation is also not a natural phenomenon and cannot be found in nature.  However, as explained in the new ground of rejection, this ‘additional element’ to the judicial exception (the bacteria which are products of nature) does not confer any markedly different characteristic on the products of nature, does not integrate the judicial exception into a practical application, and does not amount to significantly more than the judicial exception.
Furthermore, Applicant states that the present claims require that the composition comprises no more than 104 cfu of Firmicutes bacteria, which is also not found in nature with the recited components in an effective amount thereof.  However, providing the claimed bacteria without Firmicutes bacteria (reading on ‘no more than 104 cfu of Firmicutes bacteria’) or with Firmicutes bacteria at no more than 104 cfu, would not confer any markedly different characteristic on any of the claimed bacteria, does not integrate the judicial exception into a practical application, and does not amount to significantly more than the judicial exception.  
	Applicant also asserts that patent eligibility is satisfied under the second prong of Step 2A, which is regarding integrating the judicial exception into a practical application.  Applicant asserts that the claimed composition is integrated into a practical application of a composition that is formulated as an oral formulation, and that it is used for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome.  However, these limitations are directed to the intended use of the claimed bacteria.  The intended use does not integrate the claimed bacteria into a practical application since it does not require performing the intended use as the claims are not directed to a process.  As such, the Examiner disagrees with Applicant’s assertion that because the claims are eligible under Step 2A, then Step 2B analysis is not required.
The amendment to the claims necessitated new grounds of rejection under 35 U.S.C. 103 over the same references as cited in the last Office Action.  To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  Applicant asserts that nowhere does Finegold teach or reasonably suggest a composition as recited in amended claim 1 “for ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome” and including “in effective amounts thereof” the claimed isolated bacteria (comprising no more than 104 cfu of Firmicutes bacteria) and PEG, wherein the composition is formulated as an oral formulation in the form of a tablet, granule, powder, capsule, solution or emulsion.  However, as explained in the rejection, Finegold teaches that their invention relates to a method for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Their method includes treating a gastrointestinal or neurological disorder by a therapy regimen to repopulate the gastrointestinal tract with normal flora (page 1, paragraph [0010]) – the probiotic mixtures of Finegold (starting on page 5, paragraph [0069]) are directed to that embodiment of the Finegold invention, and their amounts are “effective amounts” since the probiotic mixture is administered for the purpose of treating a gastrointestinal or neurological disorder.  Finegold teaches that the disorders that can be treated by their method include Rhett’s syndrome (page 1, paragraph [0007]).  Therefore, the probiotic mixtures of Finegold are for the treatment of Rhett’s syndrome, i.e. Rett syndrome, and the bacteria are in “effective amounts” for treating Rett syndrome.  As such, the probiotic mixtures of Finegold read on a composition or for ameliorating one or more symptoms associated with Rett syndrome, wherein the bacteria are in “effective amounts.”  The new ground of rejection also addresses the limitation regarding the Firmicutes bacteria, as well as relying on Hsiao to render obvious the inclusion of PEG and the formulation of the probiotic mixture.
Applicant asserts that none of the secondary references can cure the deficiencies of Finegold, as no combination of references teaches or reasonably suggests the compositions recited in amended claims 1 and 16.  The Examiner respectfully disagrees.  Though Hsiao does not disclose ameliorating one or more symptoms associated with Huntington’s disease or Rett syndrome, or the specific claimed isolated bacteria (comprising no more than 104 cfu of Firmicutes bacteria) in “effective amounts,” Hsiao provides teaching regarding a composition comprising fecal bacteria that can be applied to the invention of Finegold.  In particular, Hsiao speaks to the PEG and formulation limitations.
Applicant further points out these same differences argued with respect to Hsiao when discussing the other cited references (Sadowsky, Hendriksen, Breton, Lakhdari, and Trachtman).  However, the rejections are not made on the basis that each of these other cited references teach the limitations of independent claims 1 and 16.  Instead, Sadowsky, Lakhdari, and Trachtman are relied on to render obvious the limitations recited in dependent claims 5-7, 11, and 19.  Hendriksen and Breton are only cited as evidence to support the rejection of claim 5 over the teachings of the secondary reference Sadowsky.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651